Citation Nr: 0713945	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-03 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than October 9, 
2002 for the grant of service connection for prostate cancer, 
for the grant of service connection for erectile dysfunction 
due to prostate cancer, and for the grant of special monthly 
compensation based on Loss of Use of a creative organ.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling, to include 
entitlement to a separate rating for each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
February 2003 and March 2003 and a Decision Review Officer 
decision dated in December 2003, of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDINGS OF FACT

1.  The VA received an initial claim for service connection 
for prostate cancer on October 9, 2002.

2.  The veteran is in receipt of a 10 percent rating, which 
is the schedular maximum authorized under VA regulations, for 
service-connected bilateral tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 9, 
2002, for the grant of service connection for prostate 
cancer, for the grant of service connection for erectile 
dysfunction due to prostate cancer, and for the grant of 
special monthly compensation based on Loss of Use of a 
creative organ, have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.157, 3.400 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for the veteran's service-
connected tinnitus.  38 U.S.C.A. §1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 38 
C.F.R. § 3.159(b), the notification should also include the 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the veteran has not been provided with 
specific notice pursuant to VCAA as to what evidence was 
required for him to substantiate his claims of entitlement to 
an effective date earlier than October 9, 2002 for the grant 
of service connection for prostate cancer, for the grant of 
service connection for erectile dysfunction due to prostate 
cancer, and for the grant of special monthly compensation 
based on Loss of Use of a creative organ.  Such a procedural 
defect is cured, however, in the circumstances of this case.  
The nature of this case depends upon consideration of 
evidence already contained in the claims file.  There is no 
dispute as to the date of receipt of the relevant documents 
in the file.  Accordingly, there is no reasonable possibility 
that any additional notice would aid the veteran in 
substantiating his claim.  The veteran's argument is not that 
additional records exist but rather that an earlier effective 
date is warranted on the basis that a VA medical record dated 
prior to October 9, 2002 diagnosed prostate cancer and that a 
diagnosis of prostate cancer should have been diagnosed 
earlier.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the issue of entitlement to an increased 
rating for tinnitus, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

II.	Entitlement to an effective date earlier than October 
9, 2002 

The veteran is essentially claiming entitlement to an earlier 
effective date than October 9, 2002 for the grant of service 
connection for prostate cancer, for the grant of service 
connection for erectile dysfunction due to prostate cancer, 
and for the grant of special monthly compensation based on 
Loss of Use of a creative organ.

The effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 
3.400.  Unless specifically provided, the effective date will 
be assigned on the basis of the facts as found.  38 C.F.R. § 
3.400(a).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a) (2006).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2006).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r) (2006).

On October 9, 2002, the VARO in St. Paul received a VA Form 
21-4138, which stated, "Please consider this a formal 
request to amend my VA compensation claim.  I would like to 
include Prostate cancer due to exposure to Agent Orange as a 
service connected condition.  I had a prostate biopsy at VA 
Medical Center and on 9/23/02 I received the positive 
results.  ..."

In an October 2002 rating decision, service connection for 
prostate cancer was granted and a 100 percent evaluation was 
assigned effective August 19, 2002.  In November 2002, the RO 
received the veteran's claim for an earlier effective date 
for the grant of service connection for prostate cancer.  
Entitlement to an earlier effective date for the grant of 
service connection for prostate cancer was denied in a 
February 2003 rating decision which the veteran appealed. 

At the outset, it is noteworthy that a claim for an increased 
rating for the veteran's service connected left hand injury 
residuals and for service connection for hearing loss was 
received August 19, 2002.  Further, the Board notes that the 
record is devoid of any evidence of a claim pertaining to 
prostate cancer until VA received the veteran's claim for 
service connection for prostate cancer on October 9, 2002.  

The Board notes that the veteran's sole argument is that 
38 C.F.R. § 3.157 allows for a report of examination or 
hospitalization to be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement and that as the veteran should have 
been diagnosed with prostate cancer as early as August 2001, 
a medical record dated prior to October 9, 2002 should be 
considered a formal claim for compensation.

However, 38 C.F.R. § 3.157 provides that evidence from a VA 
health care facility cannot be considered as an informal 
claim for purposes of an earlier effective date for service 
connection where there has not been a prior allowance, or 
disallowance of a formal claim for compensation based on the 
noncompensable nature of the disability in question.  See 
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  

Since there had not been a prior allowance or disallowance of 
compensation for prostate cancer, VA medical records could 
not be accepted as an informal claim under 38 C.F.R. § 3.157.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) (38 
C.F.R. § 3.157(b)(1) specifies that where a claimant's formal 
claim for compensation already has been allowed, receipt of, 
inter alia, a VA report of examination will be accepted as an 
informal claim filed on the date of the examination); See 
also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because 
the appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim).

In this case, the veteran had not been previously denied 
service connection for prostate cancer at the time of his 
August 2001 VA medical examination.  Thus, the submission of 
the August 2001 medical report could not be construed as an 
informal claim under the provisions of 38 C.F.R. § 3.157.

The Board notes that the RO originally granted service 
connection for prostate cancer effective August 19, 2002 and 
thereafter granted service connection for erectile 
dysfunction and special monthly compensation effective August 
19, 2002.  A December 2003 Decision Review Officer Decision 
found a clear and unmistakable error with that effective 
dates and corrected the dated to October 9, 2002 but advised 
that no adjustment was required since the errors in the 
effective dates were due to VA error.  Thus, the veteran is 
receiving compensation benefits due to his prostate cancer 
from August 19, 2002.  

In summary, the Board finds that the veteran has not asserted 
any basis under the law for assignment an effective date 
earlier than October 9, 2002, for the grant of service 
connection for prostate cancer, for the grant of service 
connection for erectile dysfunction due to prostate cancer, 
and for the grant of special monthly compensation based on 
Loss of Use of a creative organ.  In essence, the Board 
believes that this is a case in which the law and not the 
evidence is dispositive, and thus, that the appeal must be 
terminated because of the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.	Entitlement to an increased rating for tinnitus
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The veteran is service-connected for bilateral tinnitus and 
is currently assigned a 10 percent disability rating pursuant 
to 38 C.F.R. § 4.87, Diagnostic Code 6260, effective August 
19, 2002.  The 10 percent rating is the maximum schedular 
rating for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  In March 2003, the veteran applied for a higher 
rating, specifically arguing entitlement to assignment of a 
separate 10 percent rating for each ear.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the Court 
held that the pre-June 10, 1999, and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required that VA assign dual 
10 percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  VA thereafter appealed to 
the Federal Circuit.  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), citing Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation of its own 
regulations, namely 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under Diagnostic Code 6260, as in 
effect both prior and subsequent to June 13, 2003.  On this 
point the denial of the veteran's claim is based on a lack of 
entitlement under the law.  The law, in particular the 
regulation governing schedular evaluation of tinnitus, is 
dispositive of the claim.  See Sabonis, 6 Vet. App. at 430.  

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  There is neither evidence nor 
argument that tinnitus manifests in symptoms other than 
ringing in the ear or that such results in unusual disability 
to render impracticable application of the Rating Schedule.  
Thus, the Board finds no basis upon which to assign a higher 
disability evaluation despite consideration of the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2006), to include 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an effective date earlier than October 9, 
2002, for the grant of service connection for prostate 
cancer, for the grant of service connection for erectile 
dysfunction due to prostate cancer, and for the grant of 
special monthly compensation based on Loss of Use of a 
creative organ is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus, to include entitlement to a separate evaluation for 
each ear, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


